Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claims 1, 2, 4, 5, 12, 13, 15, and 16 have been amended. Claims 3, 14, and 24-27 have been canceled. Claims 1, 2, 4-7, 10-13, 15-17, 21, and 22 are currently pending.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/187394, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the following limitations recited in independent claim 1, and the equivalent limitations in independent claim 12:

receiving current patient information of a first patient at a physical location, the physical location corresponding to a health facility used to assess the first patient for a medical condition;
collecting, automatically by one or more automated agents using a plurality of application
programming interfaces (APIs), past patient information from the physical location and a plurality of disparate remote locations, wherein the plurality of disparate remote locations include a social network, and wherein at least a portion of the past patient information collected from the social network comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs, and wherein the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs;
receiving one or more of current patient data and past patient data from one or more health sensors connected to the patient;
creating a patient profile for the first patient based on the current patient information, the past patient information, and the one or more of the current patient data and the past patient data, the patient profile including patient parameters corresponding to automated diagnosis patient archetype parameters;
comparing the patient profile to a super plurality of automated diagnosis patient archetypes, each of the super plurality of automated diagnosis patient archetypes corresponding to a medical condition, a plurality of the super plurality of automated diagnosis patient archetypes corresponding to one or more of the patient parameters;
ranking the plurality of automated diagnosis patient archetypes based upon a respective plurality of applicability scores of the plurality of automated diagnosis patient archetypes, 
repeating one or more times:
obtaining a dynamic physician diagnosis at a first station, wherein the dynamic physician diagnosis can at least be changed in response to a set of the applicability scores; 
mapping the physician diagnosis to a subset of the plurality of automated diagnosis patient archetypes; employing an automated agent to customize a user interface to emphasize order selections to support changing one or more of the applicability scores;
receiving order selections via the customized user interface;
updating the ranking of the plurality of automated diagnosis patient archetypes in response to orders results;
making the dynamic physician diagnosis available to a second station.

The present application is therefore not entitled to the priority date of the prior-filed application.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 4-7, 10-13, 15-17, 21, and 22 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 7 that the claims do not recite a mental process because they cannot be practically performed in the human mind. Examiner respectfully disagrees. 
Applicant further argues that the claims integrate any recited abstract idea into a practical application because “[t]he method of claim 1 represents an improvement in the functioning of a computer, by automatically collecting and using past patient information that has been pushed from a plurality of disparate remote locations,” and that “[t]raditional systems would not be able to collect, let alone automatically collect, past patient information from such disparate locations.” Examiner respectfully disagrees. The disclosure as originally filed does not support Applicant’s assertion that traditional systems would not be able to automatically collect past patient information from disparate locations including a social network, or provide support for the claimed arrangement amounting to an improvement in the ability to do so. Paragraphs 93 and 119 of Applicant’s specification as originally filed only provide a broad description that APIs can be used in the retrieval of the patient information, and describe APIs as a known mechanism. 
Similarly, the use of an API constitutes mere instructions to implement the abstract idea using a computer, and the APIs are only described generally in the disclosure as a known mechanism for interfacing with other systems. The disclosure does not support Applicant’s assertion that the APIs provide flexibility and efficiency in a manner which traditional systems would be unable to provide.

Applicant lastly argues that the recitation of “collecting, automatically by one or more automated agents using a plurality of application programming interfaces (APIs), past patient information from the physical location and a plurality of disparate remote locations, wherein the plurality of disparate remote locations include a social network, and wherein at least a portion of the past patient information collected from the social network comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs, and wherein the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs" amount to significantly more than the abstract idea on the basis that they are not well-understood, routine or conventional activity. Examiner respectfully disagrees. As noted above, Applicant’s disclosure does not support the argument that these features provide improved flexibility and efficiency beyond what traditional systems are able to provide. The use of an API itself and social network constitute instructions to implement the abstract idea using computing elements merely as tools 
The rejection of claims 1, 2, 4-7, 10-13, 15-17, 21, and 22 under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1, 2, 4-7, 10-13, 15-17, 21, and 22 under 35 USC 103 have been fully considered but they are moot in part and not persuasive in part as explained below.
Applicant argues that the Modrovich, Tawil, Kim, Atkinson, and Vaccari references do not teach or suggest "collecting, automatically by one or more automated agents using a plurality of application programming interfaces (APIs), past patient information from the physical location and a plurality of disparate remote locations, wherein the plurality of disparate remote locations include a social network, and wherein at least a portion of the past patient information collected from the social network comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs, and wherein the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs." Examiner notes that Applicant does 
As set out in the rejection under 35 USC 103 below, Examiner maintains that Modrovich discloses automatically collecting past patient information from a physical location and a plurality of disparate remote locations (see e.g. paragraphs 18, 52, 69, 73, and claims 7 and 17). Furthermore, Examiner maintains that Vaccari teaches retrieving GPS information specifically from a social network (see Vacarri paragraphs 8, 49, 53, and 80 which describe the system tracking and maintaining a location history of a user within a social network). 
Applicant’s arguments regarding the remaining limitations are moot however because none of the argued references are relied upon to teach those limitations.
The rejection of claims 1, 2, 4-7, 10-13, 15-17, 21, and 22 under 35 USC 103 is maintained.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 each recite “and wherein the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs,” which appears to contain a typographical or grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 10-13, 15-18, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 4-7, 10, and 11 are drawn to a method, and claims 12, 13, 15-18, 21, and 22 are drawn to a system, each of which is within the four statutory categories. Claims 1, 2, 4-7, 10-13, 15-18, 21, and 22 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
creating a patient profile for the first patient based on the current patient information, past patient information, and one or more of current patient data and past patient data, the patient profile including patient parameters corresponding to automated diagnosis patient archetype parameters; 
comparing the patient profile to a super plurality of automated diagnosis patient archetypes, each of the super plurality of automated diagnosis patient archetypes corresponding to a medical condition, a plurality of the super plurality of automated diagnosis patient archetypes corresponding to one or more of the patient parameters; 
ranking the plurality of automated diagnosis patient archetypes based upon a respective plurality of applicability scores of the plurality of automated diagnosis patient archetypes, wherein the applicability scores are based on comparing patient parameters to values associated with the plurality of automated diagnosis patient archetype parameters, and on one or more of statistical data and expert recommendations; 
repeating one or more times: obtaining a dynamic physician diagnosis, wherein the dynamic physician diagnosis can at least be changed in response to a set of the applicability scores; mapping the physician diagnosis to a subset of the plurality of automated diagnosis patient archetypes; emphasizing order selections to support changing one or more of the applicability scores; updating the ranking of the plurality of automated diagnosis patient archetypes in response to orders results.

These steps amount to an abstract idea in the form of a mental process. Fundamentally the process is that of diagnosing a patient based on current and past patient data by determining potential diagnoses, deciding on additional tests, and refining the potential diagnoses by considering the results of those tests. A human could perform all of these steps mentally or with the aid of a pen and paper. For example, a doctor could observe a patient during an encounter and mentally formulate a profile of relevant information about the patient based on current and past information, mentally compare the information to known diagnostic patterns, decide on a ranked set of most probable diagnoses, mentally select tests they know to be relevant to ruling out or ruling in certain of the diagnoses, and re-evaluate potential diagnoses based on the results.
Independent claim 12 recites similar limitations and also recites an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)

Claims 1 and 12 recite the additional elements of i) one or more automated agents and a plurality of APIs which perform the function of collecting the past patient information, ii) the disparate remote locations including a social network, where the social network is recited as a source of data, iii)  health sensors connected to a patient used to collect patient data, iv) a first station used to obtain the dynamic physician diagnosis, v) a user interface used to provide emphasized order selections and receive order selections, vi) an automated agent used to customize the user interface, and vii) a second station to which the dynamic physician diagnosis is made available. 

Paragraph 82 of Applicant’s specification as originally filed states that an automated agent “refers to a software or hardware component that may include a dedicated or shared processor and, typically, firmware or software modules executed by the processor” and “an automated agent may include special purpose hardware, firmware, or software embodied in a computer-readable medium for execution by the processor.” With respect to retrieving data via APIs, paragraph 93 states that “[o]ne or more automated agents may use application programming interfaces to interact with different sources” but does not provide any disclosure of the APIs beyond their general use in retrieving information. Paragraph 119 further states that “[a]n automated agent 2040 may provide the available processed information to another application software using an application programming interface ("API") or other known techniques,” i.e. APIs are a generally known technique for interfacing with other programs. The APIs are therefore given their broadest reasonable interpretation as software.
The use of an “automated agent” and APIs, i.e. software, to collect data from a plurality of data sources only amounts to mere instructions to implement the abstract idea using a 

With respect to the use of a social network as a data source, paragraphs 73, 90, and 124 do not provide any structure for a social network/social media beyond describing it as a source of information accessed by software. The social network as a data source is therefore construed as comprising generic computer components. 
The social network as a data source is therefore construed as comprising generic computer components, and does not integrate the abstract idea into a practical application because it amounts to an instruction to implement the abstract idea using computer components merely as tools to implement the function of providing information for use in the abstract idea.

With respect to the health sensors, paragraphs 94 and 124 describe the sensors as any of a variety of health sensors such as heart rate sensors, blood glucose sensors, or other vital sign sensors, where each is simply used as a source of a respective type of data. 
Paragraphs 128 and 129 describe workstations generally as computing devices that include processors and other generic computer components. 
Paragraphs 87, 91, and 140 describe user interfaces generally in terms of their function of providing information to users and receiving input. 
Each of the above elements therefore only amounts to an instruction to implement the abstract idea using computer components merely as tools to implement their respective functions of generating data and interacting with a user, and are not sufficient to integrate the abstract idea into a practical application.

Claim 12 recites the additional element of a tangible computer-readable medium used to store executable instructions and one or more processors used to execute the instructions. 
Paragraphs 71 and 84 describe the computer readable medium as including hardware mediums such as RAM, while paragraph 129 describes processors that execute instructions general as part of a generic computing device. Each of these elements therefore only amounts to an instruction to implement the abstract idea using computer components merely as tools to implement various functions, and are not sufficient to integrate the abstract idea into a practical application.

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)

Claims 1 and 12 further recite receiving current patient information of a first patient at a physical location, the physical location corresponding to a health facility used to assess the first patient for a medical condition, automatically collecting past patient information from the physical location and a plurality of disparate remote locations, wherein at least a portion of the past patient information collected from the social network comprises global positioning system (GPS) information, the past patient information being automatically pushed from the plurality of disparate remote locations, and receiving one or more of current patient data and past patient data from one or more health sensors connected to the patient. 
These limitations constitute insignificant extra-solution activity because they amount to mere data-gathering in conjunction with the abstract idea, and therefore do not integrate the abstract idea into a practical application. See MPEP 2106.05(g). MPEP 2106.05(g) provides several examples of various data collection mechanisms involving different types and sources of 

In addition to the social network itself amounting to mere instructions to implement the abstract idea using tools, the collection of data from a social network also amounts to insignificant extra-solution activity because it constitutes mere data-gathering in connection with the abstract idea. See MPEP 2106.05(g). Likewise, the retrieval of GPS information from the social network amounts to insignificant extra-solution activity because it constitutes mere data-gathering. 
The past patient information being automatically pushed from the plurality of remote locations also amounts to mere data-gathering in connection with the abstract idea, and therefore to insignificant extra-solution activity. Paragraph 93 of the specification only provides a broad statement that the system “may use automated agents to… receive automatically pushed information associated with the patient from different sources” without further description of the process. The automatic pushing of the data is therefore construed as falling within the general process of receiving the patient information.


The claims as a whole are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)

As explained above, the elements of i) one or more automated agents and a plurality of APIs, ii) the disparate remote locations including a social network, iii)   health sensors connected to a patient used to collect patient data, iv) a first station used to obtain the dynamic physician diagnosis, v) a user interface used to provide emphasized order selections and receive order selections, vi) an automated agent used to customize the user interface, and vii) a second station to which the dynamic physician diagnosis is made available as recited in claims 1 and 12 each constitute generic computer elements such as processors, generic interfaces, and software used as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f) 

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)

As set out above, receiving current patient information of a first patient at a physical location, the physical location corresponding to a health facility used to assess the first patient for a medical condition, automatically collecting past patient information from the physical location and a plurality of disparate remote locations, wherein at least a portion of the past patient information collected from the social network comprises global positioning system (GPS) information, the past patient information being automatically pushed from the plurality of disparate remote locations, and receiving one or more of current patient data and past patient data from one or more health sensors connected to the patient as recited in claims 1 and 12 constitute insignificant extra-solution activity because they amount to mere data-gathering in conjunction 

C. 	Well-Understood, Routine and Conventional Activities. MPEP 2106.05(d)
The receiving of current patient information of a first patient at a physical location corresponding to a health facility used to assess the first patient for a medical condition, automatically collecting past patient information from the physical location and a plurality of disparate remote locations, collecting GPS information from the social network, past patient information being automatically pushed, and receiving one or more of current patient data and past patient data from one or more health sensors connected to the patient also amount to appended well-understood, routine and conventional activities previously known to the industry. 
Each of these limitations amounts to a form of electronic record-keeping and receiving information over a network, which have been recognized by the courts as well-understood, routine and conventional. See MPEP 2106.05(d)(II)(iii). (citing Alice Corp, 134 S. Ct. at 2359).

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims
Claims 2 and 13 additionally recite wherein the plurality of disparate remote locations include a health records datastore. Paragraph 83 of the specification defines a datastore as software embodied in a physical computer-readable medium, such as on a general-purpose 


Claims 4 and 15 recite wherein the physical location is a first physical location, and wherein a portion of the past patient records from the plurality of disparate remote locations are associated with a second physical location that is different than the first physical location. These limitations fall within the scope of the abstract idea.

Claims 5 and 16 recite wherein the physical location is associated with a first time, and wherein a portion of the past patient records from the plurality of disparate remote locations are associated with the physical location and a second time different than the first time. These limitations fall within the scope of the abstract idea.

Claims 6 and 17 recite wherein the patient parameters include one or more of a geographic parameter, a demographic parameter, a psychographic parameter, and a behavioristic parameter. These limitations fall within the scope of the abstract idea.

Claims 7 and 18 recite presenting the ranking of the plurality of automated diagnosis patient archetypes prior to obtaining the dynamic physician diagnosis. These limitations fall within the scope of the abstract idea.

Claims 10 and 21 additionally recite wherein the user interface is a graphical user interface customized to emphasize order selections in a human-readable manner. As cited above, 

Claims 11 and 22 recite wherein the orders include one or more of the following: diagnostics tests, medications, patient care instructions, or referrals. These limitations fall within the scope of the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claims 1, 2, 4-7, 10-13, 15-18, 21, and 22 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4-7, 10-13, 15-18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modrovich (US Patent Application Publication 2005/0033121) in view of Prakash et al (US Patent Application Publication 2016/0012194), Vaccari et al (US Patent Application Publication 2015/0304368), Tawil et al (US Patent Application Publication 2015/0248536), and Kim (US Patent Application 2005/0119917).
	
With respect to claim 1, Modrovich discloses the claimed method comprising:
receiving current patient information of a first patient at a physical location, the physical location corresponding to a health facility used to assess the first patient for a medical condition ([17], [36], [38], [57], [73], and [76] describe receiving symptom and other diagnostic information from a patient during an examination encounter with a physician at a location);

collecting, automatically, past patient information from the physical location and a plurality of disparate remote locations ([18], [52], [69], [73], and claims 7 and 17 describe receiving and using patient history information as part of the diagnostic and marker information, which may also be from one or more remote sources), 

creating a patient profile for the first patient based on the current patient information and the past patient information, the patient profile including patient parameters corresponding to automated diagnosis patient archetype parameters ([25], [28], [36], [38], [57], and [60] describe the received information compiled into a patient profile having clinically relevant diagnostic elements that correspond to elements in stored disease profiles);

comparing the patient profile to a super plurality of automated diagnosis patient archetypes, each of the super plurality of automated diagnosis patient archetypes corresponding to a medical condition, a plurality of the super plurality of automated diagnosis patient archetypes corresponding to one or more of the patient parameters ([24]-[26], [38], [60], and [61] describe comparing the patient profile to a database of disease profiles and generating a plurality of potential diseases based on the comparison, i.e. a plurality of diagnosis profiles having parameters corresponding to the patient parameters);

ranking the plurality of automated diagnosis patient archetypes based upon a respective plurality of applicability scores of the plurality of automated diagnosis patient archetypes, wherein the applicability scores are based on comparing patient parameters to values ([16], [26], [33], [38], [61], and [69] describe generating the weighted list of potential diagnoses according to the probability of each disease, i.e. ranking the diagnoses based on applicability scores, based on the comparison of diagnostic elements, i.e. the values of the respective elements are used in the comparison; [26], [38], [47], [55], and [69] describe updating the databank and diagnostic profiles based on success or failure of suggested diagnoses, i.e. statistical data); 

repeating one or more times:
obtaining a dynamic physician diagnosis at a first station, wherein the dynamic physician diagnosis can at least be changed in response to a set of the applicability scores (Claim 1 and [87] describe a physician selecting a diagnosis matching a diagnosis on a generated list of potential diagnoses; [17] and claim 1 state that the process of selecting and refining diagnoses is iterative. While Modrovich discloses the limitation, Examiner notes that reciting that the dynamic diagnosis “can at least be changed in response to a set of the applicability scores” only amounts to non-function material since the use of the term “can” does not require the subsequent portions to actually be performed);

mapping the physician diagnosis to a subset of the plurality of automated diagnosis patient archetypes ([87] describes a physician selecting a diagnosis matching a diagnosis on a generated list of potential diagnoses);

employing an automated agent to customize a user interface to emphasize order selections to support changing one or more of the applicability scores ([26], [48], [61], [62], and [87] describe outputting recommended tests for further refinement of the diagnosis list, where providing a list of recommended orders is construed as emphasizing the selection of those orders);

updating the ranking of the plurality of automated diagnosis patient archetypes in response to orders results ([26], [38], [52], and [62] describe further refining the diagnosis list based on the received rest results); 

making the dynamic physician diagnosis available to a second station ([17], [28], [38], and [47] describe storing the dynamic physician diagnosis in a database, where a “station” is construed as any location or computer system);

but does not expressly disclose:
collecting the past patient information automatically by one or more automated agents using a plurality of application programming interfaces (APIs); 
wherein the plurality of disparate remote locations include a social network, 
wherein at least a portion of the past patient information collected from the social network comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs, and 
wherein the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs;
receiving one or more of current patient data and past patient data from one or more health sensors connected to the patient;
creating the patient profile based on the one or more of the current patient data and the past patient data;
receiving order selections via the customized user interface.

However, Prakash teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to collect past patient information from a plurality of disparate remote locations automatically by one or more automated agents using a plurality of APIs ([50], [54], [55], [94], and [193] describe the system accessing a plurality of different External Data Sources to retrieve past patient information such as lab tests, insurance information, and location data), where the plurality of disparate remote locations include a social network ([54] lists social networks as one of the external data sources), where at least a portion of the past patient information comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs ([54] and [55] list a smartphone GPS as among the external data sources connected via an API, and [193] describes receiving a user’s historical location data from the GPS device), and the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs ([55] and [66] describe the system using various APIs to access the external data sources and the external data being automatically pushed to the system server).


While Prakash teaches receiving past patient data from an external social network as well as teaching receiving GPS information as part of the past patient information as cited above, it does not expressly teach receiving the GPS information from the social network.
However, Vaccari further teaches that it was old and well known in the art of user data collection before the effective filing date of the claimed invention to include GPS information as part of past user information collected from a social network ([8], [49], [53], and [80] describe the system tracking and maintaining a location history of a user within a social network).
It would have been obvious to one of ordinary skill in the art of user data collection before the effective filing date of the claimed invention to modify the combination of Modrovich and Prakash to include GPS information as part of past user information collected from a social network as taught by Vaccari since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Modrovich and Prakash already discloses retrieving past information associated with a patient from a social network as well as receiving past GPS data, and receiving the past GPS data as part of the data collected from the social network as taught by Vaccari would perform that same function in Modrovich and Prakash, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Tawil further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to receive one or more of current patient data and past patient data from one or more health sensors connected to the patient ([100], [122], [129], [153], [167], and claim 5 describe collecting data from a set of sensors, including sensors such as digital stethoscopes, pulse oximeters, blood and pressure cuffs, i.e. sensors connected to the patient, as well as the historical data from previous appointments if the patient is a returning patient) and create a patient profile based on at least the one or more of the current patient data and the past patient data ([122], [138], [155], and [160] describe measured patient data being stored in association with the patient and being later accessed, i.e. a profile of the patient; [165] and [17] describe storing the measurements in association with the patient as part of comparative data, which is also construed as a profile).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Modrovich to receive one or more of current patient data and past patient data from one or more health sensors connected to the patient and create a patient profile based on at least the one or more of the current patient data and the past patient data as taught by Tawil since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Modrovich already discloses collecting current and past information about a patient and creating a patient profile, and including one or more of current patient data and past patient data from one or more health sensors connected to the patient in that process as taught by Tawil would perform that same function in Modrovich, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Kim further teaches that it was old and well known in the art of medical diagnosis and documentation before the effective filing date of the claimed invention to receive order selections via a user interface ([50], [58], and [65] describe a user entering a treatment order into an interface).
Therefore it would have been obvious to one of ordinary skill in the art of medical diagnosis and documentation before the effective filing date of the claimed invention to modify the system of Modrovich to receive order selections via the customized user interface 

With respect to claim 2, Modrovich/Prakash/Vaccari/Tawil/Kim teach the method of Claim 1. Modrovich does not expressly disclose wherein the plurality of disparate remote locations include a health records datastore.
However, Kim teaches that it was old and well known in the art of patient diagnosis and documentation before the effective filing date of the claimed invention to for disparate remote locations to include a health records datastore containing past patient records ([40], [54], and [56] describe collecting past patient records from one or more other datastores).
Therefore it would have been obvious to one of ordinary skill in the art of medical diagnosis and documentation before the effective filing date of the claimed invention to modify the combination of Modrovich, Prakash, Vaccari, Tawil, and Kim to include a health records datastore as part of the plurality of disparate remote locations as taught by Kim since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Modrovich, Prakash, Vaccari, Tawil, and Kim already discloses receiving past patient medical records from a plurality of disparate remote locations, and having those locations include health records databases as taught by Kim would perform that same function in 

With respect to claim 4, Modrovich/Prakash/Vaccari/Tawil/Kim teach the method of Claim 1. Modrovich does not expressly disclose wherein the physical location is a first physical location, and wherein a portion of the past patient records from the plurality of disparate remote locations are associated with a second physical location that is different than the first physical location.
However, Kim teaches that it was old and well known in the art of patient diagnosis and documentation before the effective filing date of the claimed invention for a portion of past patient records from disparate remote locations are associated with a second physical location that is different than a first physical location ([73], [75]-[78], and [83]-[86] describe determining whether other terminal locations contain records associated with those locations; [40] describes a medical facility requesting and receiving information associated with other medical facilities).
Therefore it would have been obvious to one of ordinary skill in the art of medical diagnosis and documentation before the effective filing date of the claimed invention to modify the combination of Modrovich, Prakash, Vaccari, Tawil, and Kim such that a portion of past patient records from disparate remote locations are associated with a second physical location that is different than a first physical location as taught by Kim since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Modrovich, Prakash, Vaccari, Tawil, and Kim already describe collecting past patient records 

With respect to claim 5, Modrovich/Prakash/Vaccari/Tawil/Kim teach the method of Claim 1. Modrovich does not expressly disclose wherein the physical location is associated with a first time, and wherein a portion of the past patient records from the plurality of disparate remote locations are associated with the physical location and a second time different than the first time.
However, Kim teaches that it was old and well known in the art of patient diagnosis and documentation before the effective filing date of the claimed invention for a portion of the past patient records from remote locations are associated with the physical location and a second time different than the first time ([58] and [75]-[78] describe inputting patient data at a medical facility and a user later requesting and receiving those records associated with the medical facility).
Therefore it would have been obvious to one of ordinary skill in the art of medical diagnosis and documentation before the effective filing date of the claimed invention to modify the combination of Modrovich, Prakash, Vaccari, Tawil, and Kim such that a portion of the past patient records from the remote locations are associated with the physical location and a second time different than the first time as taught by Kim since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of 

With respect to claim 6, Modrovich/Prakash/Vaccari/Tawil/Kim teach the method of Claim 1. Modrovich further discloses:
wherein the patient parameters include one or more of a geographic parameter, a demographic parameter, a psychographic parameter, and a behavioristic parameter ([69] describes the parameters as including demographic information and geographic information).

With respect to claim 7, Modrovich/Prakash/Vaccari/Tawil/Kim teach the method of Claim 1. Modrovich further discloses: 
presenting the ranking of the plurality of automated diagnosis patient archetypes prior to obtaining the dynamic physician diagnosis ([16], [26], [33], [38], [61], [69], and [87] describe presenting the weighted list of potential diagnoses for evaluation by the provider prior to receiving the diagnosis).

With respect to claim 10
wherein the user interface is a graphical user interface customized to emphasize order selections in a human-readable manner ([26], [48], [61], [62], and [87] describe outputting recommended tests for further refinement of the diagnosis list, where providing a list of recommended orders is construed as emphasizing the selection of those orders).

With respect to claim 11, Modrovich/Prakash/Vaccari/Tawil/Kim teach the method of Claim 1. Modrovich further discloses:
wherein the orders include one or more of diagnostics tests ([26], [48], [61], [62], and [87] describe outputting recommended tests for further refinement of the diagnosis list), medications, patient care instructions, and referrals.

With respect to claim 12, Modrovich discloses the claimed system comprising a tangible computer-readable medium and one or more processors configured to execute instructions stored in the tangible computer-readable medium ([16], [17], [38], and [47]):
to receive current patient information of a first patient at a physical location, the physical location corresponding to a health facility used to assess the first patient for a medical condition ([17], [36], [38], [57], [73], and [76] describe receiving symptom and other diagnostic information from a patient during an examination encounter with a physician at a location);

to collect, automatically, past patient information from the physical location and a plurality of disparate remote locations ([18], [52], [69], [73], and claims 7 and 17 describe receiving and using patient history information as part of the diagnostic and marker information, which may also be from one or more remote sources); 

to create a patient profile for the first patient based on the current patient information and the past patient information, the patient profile including patient parameters corresponding to automated diagnosis patient archetype parameters ([25], [28], [36], [38], [57], and [60] describe the received information compiled into a patient profile having clinically relevant diagnostic elements that correspond to elements in stored disease profiles);

to compare the patient profile to a super plurality of automated diagnosis patient archetypes, each of the super plurality of automated diagnosis patient archetypes corresponding to a medical condition, a plurality of the super plurality of automated diagnosis patient archetypes corresponding to one or more of the patient parameters ([24]-[26], [38], [60], and [61] describe comparing the patient profile to a database of disease profiles and generating a plurality of potential diseases based on the comparison, i.e. a plurality of diagnosis profiles having parameters corresponding to the patient parameters);

to rank the plurality of automated diagnosis patient archetypes based upon a respective plurality of applicability scores of the plurality of automated diagnosis patient archetypes, wherein the applicability scores are based on comparing patient parameters to values associated with the plurality of automated diagnosis patient archetype parameters, and on one or more of statistical data and expert recommendations ([16], [26], [33], [38], [61], and [69] describe generating the weighted list of potential diagnoses according to the probability of each disease, i.e. ranking the diagnoses based on applicability scores, based on the comparison of diagnostic elements, i.e. the values of the respective elements are used in the comparison; [26], [38], [47], [55], and [69] describe updating the databank and diagnostic profiles based on success or failure of suggested diagnoses, i.e. statistical data);

to repeat one or more times:
obtaining a dynamic physician diagnosis at a first station, wherein the dynamic physician diagnosis can at least be changed in response to a set of the applicability scores (Claim 1 and [87] describe a physician selecting a diagnosis matching a diagnosis on a generated list of potential diagnoses; [17] and claim 1 state that the process of selecting and refining diagnoses is iterative. While Modrovich discloses the limitation, Examiner notes that reciting that the dynamic diagnosis “can at least be changed in response to a set of the applicability scores” only amounts to non-function material since the use of the term “can” does not require the subsequent portions to actually be performed); 

mapping the physician diagnosis to a subset of the plurality of automated diagnosis patient archetypes ([87] describes a physician selecting a diagnosis matching a diagnosis on a generated list of potential diagnoses);

employing an automated agent to customize a user interface to emphasize order selections to support changing one or more of the applicability scores ([26], [48], [61], [62], and [87] describe outputting recommended tests for further refinement of the diagnosis list, where providing a list of recommended orders is construed as emphasizing the selection of those orders);


updating the ranking of the plurality of automated diagnosis patient archetypes in response to orders results ([26], [38], [52], and [62] describe further refining the diagnosis list based on the received rest results);

to make the dynamic physician diagnosis available to a second station ([17], [28], [38], and [47] describe storing the dynamic physician diagnosis in a database, where a “station” is construed as any location or computer system);

but does not expressly disclose:
collecting the past patient information automatically by one or more automated agents using a plurality of application programming interfaces (APIs); 
wherein the plurality of disparate remote locations include a social network, 
wherein at least a portion of the past patient information collected from the social network comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs, and 
wherein the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs;
receiving one or more of current patient data and past patient data from one or more health sensors connected to the patient;
creating the patient profile based on the one or more of the current patient data and the past patient data;
receiving order selections via the customized user interface.

([50], [54], [55], [94], and [193] describe the system accessing a plurality of different External Data Sources to retrieve past patient information such as lab tests, insurance information, and location data), where the plurality of disparate remote locations include a social network ([54] lists social networks as one of the external data sources), where at least a portion of the past patient information comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs ([54] and [55] list a smartphone GPS as among the external data sources connected via an API, and [193] describes receiving a user’s historical location data from the GPS device), and the past patient information being automatically pushed from the plurality of disparate remote locations to the one or more automated agents using the plurality of APIs ([55] and [66] describe the system using various APIs to access the external data sources and the external data being automatically pushed to the system server).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Modrovich to collect past patient information from a plurality of disparate remote locations automatically by one or more automated agents using a plurality of APIs, where the plurality of disparate remote locations include a social network, where at least a portion of the past patient information comprises global positioning system (GPS) information collected using a corresponding API of the plurality of APIs, and the past patient information being 

While Prakash teaches receiving past patient data from an external social network as well as teaching receiving GPS information as part of the past patient information as cited above, it does not expressly teach receiving the GPS information from the social network.
However, Vaccari further teaches that it was old and well known in the art of user data collection before the effective filing date of the claimed invention to include GPS information as part of past user information collected from a social network ([8], [49], [53], and [80] describe the system tracking and maintaining a location history of a user within a social network).
It would have been obvious to one of ordinary skill in the art of user data collection before the effective filing date of the claimed invention to modify the combination of Modrovich and Prakash to include GPS information as part of past user information collected from a social network as taught by Vaccari since the claimed invention is only a combination of these old and well known elements which would have performed the same function in 

Tawil further teaches that it was old and well known in the art of patient diagnostics before the effective filing date of the claimed invention to receive one or more of current patient data and past patient data from one or more health sensors connected to the patient ([100], [122], [129], [153], [167], and claim 5 describe collecting data from a set of sensors, including sensors such as digital stethoscopes, pulse oximeters, blood and pressure cuffs, i.e. sensors connected to the patient, as well as the historical data from previous appointments if the patient is a returning patient) and create a patient profile based on at least the one or more of the current patient data and the past patient data ([122], [138], [155], and [160] describe measured patient data being stored in association with the patient and being later accessed, i.e. a profile of the patient; [165] and [17] describe storing the measurements in association with the patient as part of comparative data, which is also construed as a profile).
Therefore it would have been obvious to one of ordinary skill in the art of patient diagnostics before the effective filing date of the claimed invention to modify the system of Modrovich to receive one or more of current patient data and past patient data from one or more health sensors connected to the patient and create a patient profile based on at least the 

Kim further teaches that it was old and well known in the art of medical diagnosis and documentation before the effective filing date of the claimed invention to receive order selections via a user interface ([50], [58], and [65] describe a user entering a treatment order into an interface).
Therefore it would have been obvious to one of ordinary skill in the art of medical diagnosis and documentation before the effective filing date of the claimed invention to modify the system of Modrovich to receive order selections via the customized user interface as taught by Kim since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Modrovich already generally discloses a physician selecting an order (see e.g. [38]) and receiving the order selection via the customized user interface as taught by Kim would perform that same function in Modrovich, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 13 recites elements similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 15 recites elements similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 16 recites elements similar to those in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Claim 17 recites elements similar to those in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Claim 18 recites elements similar to those in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claim 21 recites elements similar to those in claim 10, and is rejected on the same grounds set out above with respect to claim 10.

Claim 22 recites elements similar to those in claim 11, and is rejected on the same grounds set out above with respect to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mynhier et al (US Patent Application Publication 2016/0210427).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626